department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b01 tl-n-3780-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel large and mid-size business area from john j mcgreevy assistant to the branch chief branch administrative provisions judicial practice cc pa apjp subject interest on underpayments this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year year year year year date a date b period a period b period c issue whether interest on taxpayer’s year and year deficiencies should accrue during periods in which taxpayer was overpaid for subsequent tax years conclusion interest on taxpayer’s deficiencies for tax year’s year and year accrues from the due dates of the succeeding years’ income_tax returns to the dates paid without regard to taxpayer’s overpayments arising in subsequent tax years facts taxpayer originally reported an overpayment for year taxpayer elected to apply its year overpayment to its year estimated_taxes taxpayer made estimated_tax payments for year that were sufficient to satisfy its required installments therefore the credit was not necessary to satisfy taxpayer’s estimated_taxes for year subsequent to the transfer of the overpayment to year a deficiency was determined and assessed for taxpayer’s year taxpayer paid the deficiency on or about date a taxpayer originally reported an overpayment for year taxpayer elected to apply its year overpayment to its year estimated_taxes taxpayer made estimated_tax payments for year that were sufficient to satisfy its required installments therefore the credit was not necessary to satisfy taxpayer’s estimated_taxes for year subsequent to the transfer of the overpayment to year a deficiency was determined and assessed for taxpayer’s year taxpayer paid the deficiency on or about date b taxpayer reported an overpayment for year which it elected to apply to its year estimated_taxes taxpayer made estimated_tax payments for year that were sufficient to satisfy its required installments therefore the credit was not necessary to satisfy taxpayer’s estimated_taxes for year taxpayer reported an overpayment for year which it elected to apply to its year estimated_taxes taxpayer made estimated_tax payments for year that were sufficient to satisfy its required installments therefore the credit was not necessary to satisfy taxpayer’s estimated_taxes for year taxpayer reported an overpayment for year which it elected to apply to its year estimated_taxes taxpayer made estimated_tax payments for year that were sufficient to satisfy its required installments therefore the credit was not necessary to satisfy taxpayer’s estimated_taxes for year taxpayer claims that interest on the deficiencies for year and year should not accrue during periods in which taxpayer was overpaid for subsequent tax years ie during various periods during which taxpayer was in an overpayment posture law and analysis sec_6601 of the internal_revenue_code provides that if any amount of tax is not paid on or before the last date prescribed for payment interest will be paid on the amount from such last date to the date paid in 588_f2d_342 2d cir the court interpreted sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid in avon the taxpayer elected to credit its overpayment to its estimated_tax liability subsequent to the transfer of the overpayment a deficiency was determined for once the credit elect was used to pay the succeeding year’s estimated_tax the prior year’s tax became unpaid for purposes of sec_6601 and deficiency_interest began to run prior to that date the government had the use of the funds with respect to the prior year’s tax and no interest was payable on the overpayment that was the subject of the taxpayer’s election in 36_fedclaims_680 acq aod cc-1997-008 date the taxpayer elected to credit its overpayment to its estimated_tax liability but did not indicate the installment to which the service should credit the overpayment the service applied the overpayment to the first installment a deficiency was determined for the taxpayer’s tax_year and interest was assessed by the service on the deficiency from the due_date of the first installment however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments of estimated_tax due for the court concluded that the service’s application of the taxpayer’s overpayment to the first installment did not change the fact that the government had the use of the taxpayer’s overpayment from the due_date of the first installment may to the date the overpayment was applied to the third installment october since the overpayment was not needed to satisfy any installment of estimated_tax due during that period in sequa corp v united_states u s t c cch pbig_number s d n y date the taxpayer elected to credit its overpayment to its estimated_tax liability subsequent to the transfer of the overpayment a deficiency was determined for the court held that if a taxpayer elects to apply an overpayment to its estimated_taxes for the following year and later discovers that it has overstated its overpayment which creates a deficiency_interest on the deficiency begins to run not on the date of the election but on the date on which such funds were actually so applied the court concluded that since the taxpayer’s credit elect was never needed to satisfy its taxes the service had use of the credit elect funds to offset the deficiency until date in revrul_99_40 1990_40_irb_441 which modified and superseded revrul_88_98 1988_2_cb_356 the service reconsidered the manner in which interest on a subsequently determined deficiency is computed in light of may department stores decision when a taxpayer elects to apply an overpayment to the succeeding year’s estimated_taxes the overpayment is applied to unpaid installments of estimated_tax due on or after the date s the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 or sec_6655 with respect to such year the service will assess interest on a subsequently determined deficiency for the overpayment year from the date s that the overpayment is applied to the succeeding year’s estimated_taxes in this case taxpayer reported overpayments for year and year and requested that those overpayments be credited to its estimated_taxes for the succeeding tax years subsequent to the transfer of the overpayments deficiencies were determined for year and year taxpayer paid its year deficiency on date a and its year deficiency on date b sec_6601 provides for deficiency_interest from the date the tax is due to the date the tax is paid according to revrul_99_40 the service will assess interest on a subsequently determined deficiency for the overpayment year from the date s that the overpayment is applied to the succeeding year’s estimated_taxes prior to the crediting of the overpayment the government had the use of the funds from the prior year’s tax and no interest is payable in taxpayer’s situation the credit was not needed to satisfy any estimated_tax liability for year and year accordingly taxpayer’s year and year taxes became both due and unpaid when taxpayer’s year and year overpayments were credited to taxpayer’s year and year income_tax_liability on april 15th of year and year which are the due dates of the income_tax returns for year and year respectively once the overpayments were credited to taxpayer’s year and year income_tax the overpayments ceased to be overpayments for year and year and the government no longer had the use of taxpayer’s funds for year and year taxpayer claims that interest on its year and year deficiencies should not accrue during periods in which it was overpaid for tax years subsequent to year sec_1 and when according to taxpayer it was in an overpayment posture taxpayer claims to have been in an overpayment posture for the periods a b and c the fact that taxpayer had overpayments for subsequent tax years does not change the fact that the government no longer had the use of taxpayer’s year and year funds once the overpayments were credited to its year and year income_tax_liability on the due_date of the returns for those years overpayments for tax years other than the year for which an underpayment is subsequently determined may be taken into consideration for interest computations in limited circumstances sec_6402 grants the service the authority to make credits or refunds sec_6402 provides that in the case of an overpayment the secretary may credit the amount of such overpayment against any_tax liability and shall subject_to certain subsections not relevant here refund any balance sec_6601 provides that if any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under sec_6601 on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment in order to receive the benefit of sec_6601 there must be the crediting of an overpayment under sec_6402 see 73_f3d_764 8th cir the court held that sec_6402 only applied to outstanding liabilities the court concluded that because the taxpayer paid its liabilities the taxpayer did not have any outstanding liabilities against which to credit taxpayer’s overpayments and therefore the taxpayer could not benefit from sec_6601 in this case taxpayer had deficiencies for year and year and overpayments for year year and year taxpayer paid its year deficiency on date a and its year deficiency on date b in order to receive the benefit of sec_6601 there must be the crediting of an overpayment under sec_6402 to credit an overpayment under sec_6402 there must be an outstanding liability since taxpayer paid its liabilities for year and year there are no outstanding liabilities against which to credit taxpayer’s overpayments therefore there can be no crediting of an overpayment under sec_6402 and taxpayer cannot benefit from sec_6601 in addition even if taxpayer did have outstanding liabilities taxpayer’s overpayments for year year and year are considered payments for the succeeding tax years and cannot be used as a credit against a later determined deficiency see revrul_77_339 1977_2_cb_475 sec_6621 provides that to the extent for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by title_26 the net rate of interest under sec_6621 on such amounts shall be zero for such period in order to obtain the benefit of sec_6621 the taxpayer must have a period during which interest on an overpayment and underpayment overlap however when a taxpayer makes an election to apply an overpayment to its succeeding year’s estimated_tax no interest is allowable on the overpayment see sec_301_6402-3 and sec_301_6611-1 accordingly sec_6621 does not apply in any case in which the overpayment is applied to the succeeding year’s estimated_taxes in this case taxpayer elected to apply its year year and year overpayments to its year year and year estimated_taxes since taxpayer elected to credit its overpayments against its estimated_taxes taxpayer is not entitled to interest on its overpayments under sec_301_6402-3 and sec_301_6611-1 therefore periods a b and c are not periods during which interest overlaps on an overpayment and underpayment accordingly sec_6621 does not apply this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call our office at if you have any further questions
